DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 13, 16-19, 21, 24-28, 31 and 33-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-19, 21, 24-28, 31 and 33-40 are rejected under 35 U.S.C. 35 U.S.C. 103 as rejected by Clark et al. (US PGpub: 2020/0035493 A1), hereinafter Clark, in view of Clark.
Regarding claim 13, Clark teaches a method of forming an integrated circuit device, the method comprising: forming a ferroelectric layer by atomic layer deposition  (ALD process) using chlorine-free precursors, wherein the ferroelectric layer has a top surface that results from the ALD process (Paragraphs [0078], [0087]-[0089], [0104], [0120]) and the chlorine-free precursors comprise a hafnium (Hf) compound and a zirconium (Zr) compound (Paragraph [0103]-[0105]); depositing either a dielectric layer-metal oxide semiconductor layer stack, a metal oxide semiconductor layer, or a top electrode layer directly over and in contact with the top surface (Paragraph [0087]-[0103]).
However, Clark does not explicitly teach atomic layer deposition using chlorine-free precursors.
Clark teaches ALD using chlorine-free precursors (either using gas containing pulses nitrogen. Precursor may contain chlorine, but also shows anything other than chlorine as well. Paragraph [00138]-[00140], claim 7).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Clark’s method to modify with teachings as described by Clark such that the thinned heat-treated hafnium zirconium based film maintains the crystallized non-centrosymmetric orthorhombic phase or tetragonal phase, and exhibits ferroelectric behavior during electrical stressing.
Regarding claim 16, Clark teaches the method of claim 13, wherein the chlorine-free precursors further comprise a compound of aluminum (Al), silicon (Si), lanthanum (La), scandium (Sc), calcium (Ca), barium (Ba), gadolinium (Gd), or yttrium (Y) (Claim 13, Paragraph [0037]-[0044])
Regarding claim 17, Clark teaches the method of claim 13, wherein the chlorine-free precursors are compounds in which nitrogen is bonded to a metal (Paragraph [0027]-[0044]).
Regarding claim 18, Clark teaches the method of claim 13, wherein the chlorine-free precursors are compounds in which carbon is bonded to a metal (Paragraph [0081]).
Regarding claim 19, Clark teaches the method of claim 13, wherein the chlorine-free precursors are compounds of a form M-(N-R)n, wherein M is a metal, R is one or more organic functional group groups, and n is an integer (Paragraph [0081]-[0086]).
Claims 13-32 are rejected under 35 U.S.C. 35 U.S.C. 103 as rejected by Clark et al. (US PGpub: 2020/0035493 A1), hereinafter Clark, in view of Boescke; Tim (US PGpub: 20090261395 A1), herein after Tim.
Regarding claim 21, Clark teaches a method of forming an integrated circuit device, the method comprising: forming a bottom electrode layer (electrode can be formed in substrate holder 20) in or on a substrate; forming a ferroelectric layer having a top surface directly over the bottom electrode layer by an atomic layer deposition process that includes repeating steps comprising: exposing the substrate to an evaporated zirconium (Zr) compound that is chlorine-free and forms a first surface layer on a surface; exposing the substrate to a first gas that reacts with the first surface metal compound layer to form a first layer of a ferroelectric layer (Paragraphs [0078], [0087]-[0089], [0104], [0120]); and forming a top electrode layer (31) over the ferroelectric layer; wherein the first evaporated metal compound is chlorine-free (Figure 2A-2F), and the chlorine-free precursors comprise a hafnium (Hf) compound and a zirconium (Zr) compound (Paragraph [0103]-[0105]); exposing the substrate to an evaporated hafnium (Hf) compound that is chlorine-free and forms a second surface layer; exposing the substrate to the first gas so that the first gas reacts with the second surface laver to form a hafnium-containing laver; forming either a dielectric layer-metal oxide semiconductor layer stack, a metal oxide semiconductor layer, or a top electrode layer directly over and in contact with the top surface (Paragraph [0087]-[0103]). 
However, Clark does not explicitly teach forming a top electrode layer (31) directly over the ferroelectric layer.
Tim teaches forming a top electrode layer (708 and 709) directly over the ferroelectric layer (707).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Clark’s method of filling a recess to modify with teachings as described by Tim such that the method improving FeRAM cell capacitor with a dielectric structure based on ferroelectric material. This ferroelectric material has a non-linear relationship between the applied electric field and the apparent stored charge resulting in a ferroelectric characteristic in the form of a hysteresis loop. Besides the 1T-1C FeRAM concept, an alternative cell concept allowing for an even more compact cell design is the 1T (1 Transistor) FeRAM based on a ferroelectric field effect transistor (FeFET). 
Regarding claim 24, Clark teaches the method of claim 21, wherein the ferroelectric layer has less than 1 PPM chlorine (Paragraph [0138], the amount of chlorine is subject to manipulation).
Regarding claim 25, Clark teaches the method of claim 21, wherein: a structure comprising the bottom electrode layer, the ferroelectric layer, and the top electrode layer has a leakage current and a time-dependent dielectric breakdown (TDDB) rate; the TDDB rate is less than an amount by which the TDDB rate would increase if 1 PPM of chlorine were added to the ferroelectric layer; and the TDDB rate is defined as an initial value of the leakage current divided by a time of operation over which the leakage current doubles from the initial value. (Paragraph [0001]-[0021]).
Regarding claim 26, Clark teaches the method of claim 21, wherein the evaporated zirconium compound (Zr) and the evaporated hafnium compound (Hf) are is of a form M-(N-R1R2)n, wherein M is a metal, Ri and R2 are organic functional groups, and n is an integer (Paragraph [0081]-[0086])..
Regarding claim 27, Clark teaches the method of claim 21, wherein the evaporated zirconium compound (Zr) and the evaporated hafnium compound (Hf) are metals bonded to functional groups through oxygen, carbon, or oxygen and carbon (Paragraph [0079]).
Regarding claim 28, Clark teaches a method of forming an integrated circuit device, the method comprising: forming a bottom electrode layer (electrode can be formed in substrate holder 20); forming by atomic layer deposition from chlorine-free gaseous metal precursors comprising a zirconium (Zr) precursor and a hafnium (Hf) precursor a ferroelectric layer with an upper surface directly over the bottom electrode layer from gaseous metal precursors (Paragraphs [0078], [0087]-[0089], [0104], [0120]);  and forming a top electrode layer (31) over the ferroelectric layer; forming either a dielectric layer-metal oxide semiconductor layer stack, a metal oxide semiconductor layer, or a top electrode laver over and in direct contact with the upper surface wherein the chlorine-free gaseous metal precursors are metals bonded with organic functional groups via oxygen, carbon, or nitrogen (Figure 2A-2F, either using gas containing pulses nitrogen. Precursor may contain chlorine, but also shows anything other than chlorine as well. Paragraph [00138]-[00140], claim 7). 
However, Clark forming a top electrode layer (31) directly over the ferroelectric layer.
Tim teaches forming a top electrode layer (708 and 709) directly over the ferroelectric layer (707).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Clark’s method of filling a recess to modify with teachings as described by Tim such that the method improving FeRAM cell capacitor with a dielectric structure based on ferroelectric material. This ferroelectric material has a non-linear relationship between the applied electric field and the apparent stored charge resulting in a ferroelectric characteristic in the form of a hysteresis loop. Besides the 1T-1C FeRAM concept, an alternative cell concept allowing for an even more compact cell design is the 1T (1 Transistor) FeRAM based on a ferroelectric field effect transistor (FeFET).
Regarding claim 31, Clark teaches the method of claim 28, wherein the ferroelectric layer has less than 1 PPM chlorine (Paragraph [0138], the amount of chlorine is subject to manipulation).
Regarding claim 33, Clark teaches the method of claim 13, wherein the method comprises depositing the dielectric layer-metal oxide semiconductor layer stack directly over and in contact with the top surface (Paragraph [0087]-[0103]).
Regarding claim 34, Clark teaches the method of claim 13, wherein the method comprises depositing the top electrode layer over and in direct contact with the top surface (Paragraph [0087]-[0103]).
Regarding claim 35, Clark teaches the method of claim 21, wherein forming the ferroelectric layer further comprises exposing the substrate to a chlorine-free precursors of aluminum (Al), silicon (Si), lanthanum (La), scandium (Sc), calcium (Ca), barium (Ba), gadolinium (Gd), or yttrium (Y) (Paragraph [0026]-[0037], [0138]-[00140]).
Regarding claim 36, Clark teaches the method of claim 21, wherein the method comprises forming the dielectric layer-metal oxide semiconductor layer stack directly over and in contact with the top surface (Paragraph [0087]-[0103]).
Regarding claim 37, Clark teaches the method of claim 21, wherein the method comprises forming the top electrode layer directly over and in contact with the top surface (Paragraph [0087]-[0103]).
Regarding claim 38, Clark teaches the method of claim 28, wherein the chlorine-free gaseous metal precursors further comprise a compound of aluminum (Al), silicon (Si), lanthanum (La), scandium (Sc), calcium (Ca), barium (Ba), gadolinium (Gd), or yttrium (Y) (Paragraph [0026]-[0037], [0138]-[00140]).
Regarding claim 39, Clark teaches the method of claim 28, wherein the method comprises forming the dielectric layer-metal oxide semiconductor layer stack over and in direct contact with the upper surface(Paragraph [0087]-[0103]).
Regarding claim 40, Clark teaches the method of claim 28, wherein the method comprises forming the top electrode layer over and in direct contact with the upper surface(Paragraph [0087]-[0103]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828